341 F.2d 302
Ralph Pineda ROSA, Appellant,v.UNITED STATES of America, Appellee.
No. 21810.
United States Court of Appeals Fifth Circuit.
February 19, 1965.

Appeal from the United States District Court for the Southern District of Florida; David W. Dyer, Judge.
Ralph P. Rosa, pro se.
Robert C. Josefsberg, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and GROOMS, District Judge.
PER CURIAM:


1
The appellant seeks reversal of a district court order denying relief under 28 U.S.C.A. § 2255. Some of the questions are not such as can be raised by a Section 2255 motion. The questions properly presented are without merit. The judgment of the district court is


2
Affirmed.